


FIRST AMENDMENT OF FIRST AMENDED AND RESTATED
CONSTRUCTION LOAN AGREEMENT


THIS FIRST AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
("Amendment") is entered into and effective as of the 31st day of October, 2012
among RED TRAIL ENERGY, LLC, a North Dakota limited liability company
("Borrower"), FIRST NATIONAL BANK OF OMAHA in its capacities as a Agent and a
Lender ("Agent") and the Lenders party to the Loan Agreement referenced below,
and amends that certain First Amended and Restated Construction Loan Agreement
dated April 16, 2012 among Borrower, the Agent and Lenders (as amended, the
"Loan Agreement").


WHEREAS, pursuant to the Loan Agreement, Lenders, subject to the terms,
limitations and conditions contained in the Loan Agreement, extended to Borrower
the Loans, financial accommodations and credit defined therein;


WHEREAS, the parties desire to increase the maximum principal amount of the
Revolving Credit Loan during the Bulge Period defined below to $12,000,000.00,
modify the Fixed Charge Coverage Ratio, clarify that accrued interest on the
Term Loan is to be paid quarterly, in arrears, on the same days that principal
installments are due, and specifically include in the Collateral Borrower's
pledge of all of its right, title and economic interest in its membership
interest in Renewable Products Marketing Group, LLC, a Minnesota limited
liability company ("RPMG"); and


WHEREAS, the parties desire to amend the Loan Agreement as set forth in this
Amendment.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agent, Lenders and Borrower
hereby mutually agree to amend the Loan Agreement as follows:


1.Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended and supplemented by this Amendment. The provisions of
this Amendment shall become effective on the date of this Amendment.


2.The fourth recital of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


WHEREAS, under the terms and conditions of this Agreement, Lenders have approved
and are extending to Borrower a line of credit in the maximum principal amount
of $5,000,000 increasing to $12,000,000.00 during the Bulge Period (the
"Revolving Credit Loan"), a Declining Revolving Credit Loan in the principal
amount of $5,000,000 (the "Declining Revolving Credit Loan"), and a term loan in
the principal amount of $20,000,000 (the "Term Loan").


3.Section 1.01 of the Loan Agreement is hereby amended by inserting the
following definition of Bulge Period after the defined term "Borrowing Base
Certificate" in Section 1.01:


"Bulge Period" means the period beginning on October ____, 2012 and ending on
Termination Date of the Revolving Credit Loan.


4.    The defined term "Revolving Credit Commitment" in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:


"Revolving Credit Commitment" means, with respect to any Lender, the sum of (a)
the amount set opposite such Lender's name under the column entitled "Revolving
Credit Loans -Normal Commitment" on Exhibit A hereto, and (b) during the Bulge
Period only, the amount set opposite such Lender's name under the column
entitled "Revolving Credit Loans - Bulge Period Commitment" on Exhibit A hereto.


5.    Exhibit A to the Loan Agreement is hereby deleted in its entirety and the
Exhibit A attached to this




--------------------------------------------------------------------------------




Amendment is attached to the Loan Agreement as Exhibit A in lieu thereof. In
addition, to reflect such increase in the Revolving Credit Loan during the Bulge
Period, Borrower shall execute in favor of and deliver to each Lender with a
Revolving Credit Commitment a First Amended and Restated Revolving Credit Note
in the amount of such Lenders' Revolving Credit Commitment. In addition,
Borrower shall execute in favor of and deliver to the Agent an amendment of the
Mortgage in form and substance acceptable to the Agent reflecting the increase
in the Revolving Credit Loan during the Bulge Period.


6.    Section 2.06(a) of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:


Section 2.06. Prepayments.


(a) If, at any time, the outstanding principal balance of all Revolving Credit
Loans exceeds the Total Revolving Credit Commitment at such time (including, but
not limited to, the expiration of the Bulge Period), the Borrower shall
immediately pay to the Agent an amount sufficient to reduce the aggregate unpaid
principal amount of Revolving Credit Loans by an amount equal to such excess.


7.    Section 2.04(c) of the Loan Agreement is hereby amended by inserting the
following at the end of such Section:


Accrued and unpaid interest will be paid quarterly, in arrears, on the same
dates that principal installments are due.


8.    Section 4.08 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


Section 4.08. Fixed Charge Coverage Ratio. The Borrower must maintain a Fixed
Charge Coverage Ratio of no less than 1.15:1.0, measured at the end of each of
the following individual quarters: the quarter ending December 31, 2012 and the
quarter ending March 31, 2013. Commencing with the quarter ending on June 30,
2013, the Borrower must maintain a Fixed Charge Coverage Ratio, measured on a
rolling four quarters trailing basis at the end of each full fiscal quarter, of
no less than 1.15:1.0. The Fixed Charge Coverage Ratio shall be tested by the
Agent quarterly on a fiscal quarter basis.


9.    In consideration of the foregoing modification of the Fixed Charge
Coverage Ratio, the Borrower will pay the Agent a modification fee equal to
$5,000, with such fee due and payable upon the Borrower's execution of this
Amendment. Such fee will be shared by the Lender's pro rata.


10.    In further consideration of the modifications to the Loan Agreement
provided for in this Amendment, the Borrower will execute and deliver in favor
of Agent a Pledge and Security Agreement pledging and granting to Agent a lien
on Borrower's membership interest in RPMG and the Collateral defined in such
Pledge and Security Agreement and will cause RPMG and its members to execute and
deliver to Agent a consent to such Pledge and Security Agreement in form and
substance acceptable to Agent. The defined terms "Loan Documents" and "Security
Agreements" in the Loan Agreement are each hereby amended to include such Pledge
and Security Agreement. The defined term "Collateral" in the Loan Agreement is
hereby amended to include the Collateral defined in the Pledge and Security
Agreement.


11.    Pursuant to Section 4.08 of the Loan Agreement, Borrower must maintain a
Fixed Charge Coverage Ratio, measured quarterly as provided for in such Section
4.08, of not less than 1.15:1.0. For Borrower's fiscal quarters ending June 30,
2012 and September 30, 2012, Borrower violated Section 4.08 of the Loan
Agreement. Borrower has requested that Agent waive the foregoing violations of
the Fixed Charge Coverage Ratio for Borrower's fiscal quarters ending June 30,
2012 and September 30, 2012. The Agent and Lenders hereby waive Borrower's
violation of the Fixed Charge Coverage Ratio solely for the periods ending on
June 30, 2012 and September 30, 2012. The foregoing waiver is strictly limited
to the occurrence and time periods set forth above. Such waiver does not
obligate the Agent to make any future waivers with respect to the terms and
conditions of the Loan Agreement and the other Loan Documents,




--------------------------------------------------------------------------------




unless specifically agreed to by the Agent in writing. In addition, nothing
contained herein will be deemed to obligate the Agent to waive any future Events
of Default with respect to matters not connected with the Fixed Charge Coverage
Ratio.


12.    Except as modified herein, all other terms, provisions, conditions and
obligations imposed under the terms of the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified,
affirmed and certified by Borrower. Borrower hereby ratifies and affirms the
accuracy and completeness of all representations and warranties contained in the
Loan Documents. Borrower represents and warrants to the Agent and Lenders that
the representations and warranties set forth in the Loan Agreement, and each of
the other Loan Documents, are true and complete on the date hereof as if made on
and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in "this Agreement" included references to this Amendment. Borrower
represents, warrants and confirms to the Agent and Lenders that no Events of
Default is now existing under the Loan Documents and that no event or condition
exists which would constitute an Event of Default with the giving of notice
and/or the passage of time. Nothing contained in this Amendment either before or
after giving effect thereto, will cause or trigger an Event of Default under any
Loan Document. To the extent necessary, the Loan Documents are hereby amended
consistent with the amendments provided for in this Amendment.


13.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.


14.    This Amendment will be governed by and construed in accordance with the
laws of the State of Nebraska, exclusive of its choice of laws rules.




[SIGNATURE PAGES FOLLOW]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




 
RED TRAIL ENERGY, LLC
 
 
 
By: /s/ Ambrose R. Hoff
 
Name: Ambrose R. Hoff
 
Title: Secretary
 
 
 
By: /s/ Gerald Bachmeier
 
Name: Gerald Bachmeier
 
Title: CEO
 
 
 
By: Kent W. Anderson
 
Name: Kent W. Anderson
 
Title: CFO
 
 
 
 
 
FIRST NATIONAL BANK OF OMAHA, as
 
Agent and a Lender
 
 
 
By: /s/ Fallon Savage
 
Name: Fallon Savage
 
Title: Vice President
 
 
 
FIRST NATIONAL BANK OF LIBERAL, as a Lender
 
 
 
By:/s/ Tid Sadler
 
Name: Tim Sadler
 
Title: SVP
 
 
 
FARM CREDIT SERVICES OF MANDAN,
 
FLCA, as a Lender
 
 
 
By: /s/ Rod Bachmeier
 
Name: Rod Bachmeier
 
Title: VP
 
 
 
FARM CREDIT SERVICES OF MANDAN,
 
PCA, as a Lender
 
 
 
By: /s/ Rod Bachmeier
 
Name: Rod Bachmeier
 
Title: VP









--------------------------------------------------------------------------------






 
BANK OF NORTH DAKOTA, as a Lender
 
 
 
By: /s/ Lori Gabriel
 
Name: Lori Gabriel
 
Title: Loan Officer
 
 
 
AMARILLO NATIONAL BANK, as a Lender
 
 
 
By: /s/ Craig Sanders
 
Name: Craig Sanders
 
Title: EVP, Amarillo National Bank
 
 









--------------------------------------------------------------------------------






Exhibit A




LENDERS AND COMMITMENTS
Lender
Revolving Credit
Loan - Normal
Commitments
Revolving
Credit Loan -
Bulge Period
Commitments
Initial Declining
Revolving
Credit Loan
Commitments*
Term Loan
Commitments
Lenders' Total Commitment
First National Bank of Omaha
$3,822,500
$9,174,000
$3,189,708
$12,198,780
$19,210,988
increasing to
$24,562,488
during the
Bulge Period
Amarillo National Bank
$453,000
$1,087,200
$452,800
$1,811,200
$2,717,000
increasing to
$3,351,200
during the
Bulge Period
Bank of North Dakota
$453,000
$1,087,200
$909,000
$3,638,000
$5,000,000
increasing to
$5,634,200
during the
Bulge Period
Farm Credit Services of Mandan, PCA
$271,500
$651,600
N/A
N/A
$271,500
increasing to
$651,600
during the
Bulge Period
Farm Credit Services of Mandan, FLCA
N/A
N/A
$271,500
$1,086,000
$1,357,500
First National Bank of Liberal
N/A
N/A
$176,992
$1,266,020
$1,443,012
 
 
 
 
 
 
Totals:
$5,000,000
$12,000,000
$5,000,000
$20,000,000
$30,000,000,
increasing to
$37,000,000
during the
Bulge Period



The Declining Revolving Credit Commitments will reduce to each Lender's
Percentage of the Maximum Availability on each Reduction Date.




